Curia.

It was very properly conceded on the argument, by the counsel for the defendant, that foreign corporations may sue here. Nothing is better settled. (4 Cow-en, 529, note, and cases there cited.) Is this case, then, distinguishable in principle ? We think not. The act does not interfere with an existing remedy of our own. It was likened to the case of the assignees of foreign bankrupts, who, as it is held by some cases, cannot sue here. ( Vid. 4 Cowen, 530, note, and cases there cited.) But the cases are not similar. Though bankrupt assignments are sanctioned by statute, they have been regarded in the light of voluntary assignments ; and when they relate to choses in action, we may apply our owft remedies; holding that the suit must still be in the name of the original creditor. These trustees are a quasi corporation; and come directly within the rule which gives an action here in favor of a foreign corporation.
Motion granted.